 ELECTRA FOOD MACHINERYElectra Food Machinery,Inc.andBuilding Materialand Dump Truck Drivers,Local 420, Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America. Case21-RC-1747314 April 1986DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONThe National LaborRelations Board,by a three-member panel, has considered objections to anelection held 1 November 1984 and the hearing of-ficer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows37 forand 11 against the Petitioner,with 13 nonde-terminative challenged ballots, and 1 void ballot.'The Board has reviewed the record in light ofthe exceptions and brief, and has decided to adoptthe hearingofficer's findings and recommendationsonly to the extent consistent with this decision.In September 1984, the Union filed a representa-tion petition seeking certification as the collective-bargaining representative of the Employer's 65 pro-duction and maintenance employees employed atits facility in El Monte, California, where it manu-factures food production machinery.2When the organizational campaign commenced,union supporter Bernardo Bernal solicited employ-ee Juan Vigil to sign a union authorization card.Vigil refused to sign, expressing his union opposi-tion.3Bernal then told Vigil that other "Latino"employees would know he had not signed a cardand this wouldget himin "trouble."Three days later, threats of physical harm andproperty damage to known or suspected antiunionemployees appeared in writing on company bath-room walls. The threats stated that "they" weregoing to "kill Vigil," "beat him up," "beat the shitout of all the Perez'," and burn Vigil's and employ-'The Employer filed objections to the election on 6 November 1984Following an investigation, the Regional Director issued his report rec-ommending that the Employer's objections be overruled,and that a Cer-tification of Representative issue. The Employer filed timely exceptionsto the Regional Director's report By an unpublished decision and orderdated 10April1985, the Board adopted the Regional Director's Report,except that it remanded the Employer'sObjection 5 for hearing Thehearing was held before the hearing officer on 8 May 1985 On 4 June1985 the hearingofficerissuedher report,andthe Employer filed timelyexceptions2 The factual narrative is based on relevant testimony the hearing offi-cer credited8Vigil testified that his opposition was evident to all employees sincehe refused to sign a union card or attend union meetings, and because hewas the target of threats aimed at nonunion supporters279ee SergioCorona's4 cars if they did not supportthe Union. The written threats continued to appearon the Company's restroom walls untilelectionday,5 even though employee Juan Perez, the Com-pany's janitor,would wipe them off daily. JuanPereztestified that before the electioncampaign,such threatsagainst employeesneverappeared onthe walls.Vigil receivedsimilarthreatsat hisworkstation.Juan Villalpando, an employee who worked nearVigil,threatenedaloud to "break" Vigil's face if hedid not join the Union. Villalpando also told Vigilthat "LaRaza," a group of employees who drankever Friday evening at the Company's parking lot,were goingto "fuck him over" if he did not votefor the Union.6While not specifying the timeframe, althoughwithin the critical period, Vigil also testified thatemployeesSergioCorona,Ramon Ramirez, andRaul Gonzalez7 told him they saw he was "havingproblems," and stated that they were also havingproblems because they had not signed unioncards.8Vigil credibly testified he was frightenedby the oral and written threats involving him.As it was not attributable to the Union, the hear-ing officer analyzed the alleged objectionable con-duct under the third-party standard, i.e., whetherthe character of the conduct was so aggravated tocreate a generalatmosphere of fear or reprisal ren-dering free choice in an electionimpossible.9 In de-terminingthe seriousness of the preelection threats,the hearing officer purportedly applied the follow-4EmployeeCrisantoPerez testified that althoughCorona supportedthe Union at first,he withdrewhis supportbefore theelection and there-after threats against him were written on the bathroom walls5Manager William Hughestestifiedthat approximately 35 employeesused the bathroomfacilityAlthough thehearing officer discredited thoseportions of Hughes' testimony basedon hearsayevidence, she didnot dis-credithis entire testimony Indeed, she stated,"[a]llwitnesses testified ina straightforward and truthful manner."6Vigil also testifiedthat 10 days beforethe election,employee FenoFlores asked himif he had voted Vigilreplied negatively,stating he didnot want theUnion According to Vigil,Flores then stated Vigil was"going to get a beating,"and that"they" weregoing to break his nowbecause he was unsupportiveof the Union Thehearingofficercreditedthis testimony and found thatitoccurred beforethe electionWe, howev-er, donot rely onitbecausewe find the conversation's content makes itunclear whether this exchangeactually occurred before or afterthe elec-tion'The hearingofficer's report inadvertently refers to"Paul" ratherthan "Raul" Gonzalez8The natureof this statement implies that it was based on objectivefacts employees witnessed and not onVigil's or the employees'subjectivereactionsUnder cross-examination,Vigil also testified that hementionedhis "fears"to other employees,int:ludingRobert Vargas,Sergio Corona,PaulGonzales, and RamiroFloresHowever, anyevidenceof Vigil'ssubjective reactions is irrelevant in determining objectionableconduct.See infra p 68Diamond StatePoultry Co,107 NLRB 3, 6 (1953),P D Gwaltney, Jr.& Co,74 NLRB 371, 379-380 (1947) See alsoNLRB v Griffith Oldsmo-bile,455 F 2d 867, 870 (8th Cir 1972)279 NLRB No. 40 280DECISIONSOF NATIONALLABOR RELATIONS BOARDing criteria fromWestwoodHorizonsHotel,270NLRB 802, 803 (1984):[T]he Boardevaluatesnot only the nature ofthe threat itself, but also whether the threatencompassed the entire bargaining unit;wheth-er reports of the threat weredisseminatedwidely within theunit;whether the personmakingthe threat was capable of carrying itout, and whetherit islikely that the employeesacted in fear of his capability of carrying outthe threat; and whether the threat was "reju-venated" at or near the time of the election.[Footnotes omitted].The hearing officer found as follows:[T]he evidence reveals that throughout the 2month period prior to the election, a person orpersonsunknown,in increasingvolume, wroteinsults,epithets and threats on the restroomwalls of the Employer directed to numerousemployees who were, or were thought to be,nonsupportive of the Union. Some of the state-mentswere threats of physical violence to thepersons or property of the named employees.Additionally, employee Juan Vigil receiveddirect threats of physical violence if he did notvote for the Union.10She also found that the written threats werewidelydisseminatedand persisted up to andbeyond the election date." The hearing officerconcluded, nevertheless, that the employees did notact infear of the written threats or seriously con-sider them, and noted that no employee other thanVigil was orally threatened.Finding no evidence that employees were fright-ened by the written threats except for Vigil's testi-mony concerning his "fears," the hearing officerconcluded the third-partymisconduct did notaffect employee free choice. Regarding the spokenthreats directed to Vigil, the hearing officer foundthat they did not encompass the entirebargainingunit; that the evidence did not show they werewidelydisseminated;and that employees did notact in fear of the threats being carried out.Thus, the hearing officer concluded that, even ifviewed cumulatively, the misconduct committedwas not so aggravated to create a coercive atmos-10Hearing officer's report, p 1511 "[I]t is clear that most, if not all, the bargaining unit must have readthem at one time or another inasmuch as they were written there on adaily basis " Hearing officer's report, p. 17phere rendering the exercise of free choiceimpossi-ble.Although we agree with the hearing officerthat the third-party standard and theWestwoodcri-teria apply,we disagreewith her finding that theconduct, as a whole, was not so aggravated tointerfere with the election.The hearing officer conceded that serious writ-ten threats-to kill or beat up identified or suspect-ed nonunion adherents and burn their automo-biles-were widelydisseminated.She erred, how-ever, in recommendingoverruling the objection onthe ground that "it does not appear that the em-ployees acted in fear of any of the threats beingcarried out, or that employees considered them se-riouslyat all." 12 In sodoing, she ignored well-es-tablished Board precedent that "the subjective re-actions of employeesare irrelevantto the questionof whether therewas, infact,objectionable con-duct."Emerson Electric Co.,247 NLRB 1365, 1370(1980);accord:JanlerPlasticMold Corp.,186NLRB 540 (1970); G.H.Hess, Inc.,82 NLRB 463fn. 3 (1949).Instead,the testis anobjective one.13Viewed properly, the widespread threats here tokill and physically harm those nonsupportive of theUnion, and threats to damage their property, con-tinuing over a 2-month period up to the electionday, reasonably tend to createa general atmos-phere of fear and reprisal rendering a free electionimpossible. SeeWestwood Horizons Hotel,supra at803.See alsoSonoco of Puerto Rico, Inc.,210NLRB 493 (1974) (threats of "blows and slaps,"and "beat[ing] up" for nonunion supporters, direct-ed to at least 13 employees in 19-member unit); andZeiglers Refuse Collectors v.NLRB,above (five sep-arate incidents of coercion involving four threat-ened employees occurring near the election dateand widelydisseminatedin a 30-member unit).Accordingly, we shallset asidethe election anddirect a new election.[Direction of Second Election omitted from publica-tion.]12Hearingofficer's report, p 17 In support of this finding, the hearingofficer citedJuanPerez' testimonythathe felt anger more than fearwhen he read threats directed to the "Perez',"and onthe fact that noemployee, other than Vigil, testifiedto beingfrightened by threats13 InWestwood Horizons Hotel,above, 270 NLRB at 803 (citingAnchorInn Hotel of St. Croix,262 NLRB 1137, 1139 (1982), andZeiglers RefuseCollectors vNLRB,639 F 2d 1000, 1005 (3d Cir 1981)), the Board didnot validate the use of subjective evidence in stating a relevant factor is"whether the personmaking thethreatwas capable of carrying it out,and whether it is likely that employees acted in fear of his capability ofcarrying out the threat." Rather, the Board's focus was on "the reason-ableness of employee fears" as reflected by objective factsAnchor InnHotel,262 NLRB at 1139. Therefore, by considering subjective testimonyor lack thereof, the hearing officer misapplied thisWestwoodcriterion